DETAILED ACTION

This office action is in response to a Request for Continued Examination filed February 16, 2022 in regards to a non-provisional application filed June 30, 2017 claiming priority to provisional application 62/356,780 filed June 30, 2016.  Claims 1 and 3-9 have been elected without traverse.  Claims 23-30 are withdrawn as non-elected. Claims 1 and 3-8 have been amended. Claims 2 and 9-30 have been cancelled without prejudice. Claims 31-43 are new.  Claims 1, 3-8 and 31-43 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, and 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Agarwal et al. (US 2014/0353577 A1).
	Agarwal et al. disclose the incorporation of a plasmonic cavity utilizing a shell and other materials and is collectively tailored to enhance emission wherein the plasmonic nanocavities integrated with semiconducting nanowires in a core-shell architecture that can be tuned in and out of resonance with lower-order plasmonic modes by using the nanowire diameter to manipulate their optical response in order to further enhance light emitters.
However, Agarwal et al. do not teach or fairly disclose a nanostructured material system for the efficient collection of photo-excited carriers, comprising a plurality of catalytic metal nanoparticles separately deposited on a surface of each semiconductor material element. Agarwal et al. do not teach or fairly disclose the claimed system of collecting photo-excited charge carriers but teach a system with the opposite function of enhancing light emitters, therefore teaching away from the instant claims. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763